SHARP, W., Judge.
B.S. appeals from his sentence of community control and an order requiring him to pay $331.09 in restitution, after he was found guilty of culpable negligence.1 He does not challenge the court’s finding that he chased and attacked a much smaller child, and struck the other child’s ankle with an iron pole, causing sufficient injury to require a hospital visit.
We affirm in all respects except we note that the sentence must be altered to com*1159ply with section 775.082(4)(a), Florida Statutes (1989), so that B.S.’ community control time is limited to one year. Accordingly we revise the following language to the community control portion of the sentence:
That the child stay on community control until restitution is paid or for one year, whichever event occurs first.
AFFIRMED; sentence REVISED in part.
COWART and GRIFFIN, JJ., concur.

. § 784.05, Fla.Stat. (1987).